DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in the application. Claims 1-13 will presently be examined.  
Priority
This application is a National Stage Entry for PCT/EP2018/057241 filed March 22, 2018, which claims priority to European Patent Office (EPO) Application No. 17162726.8 filed March 24, 2017.
Information Disclosure Statement
Receipt of Information Disclosure Statement filed September 11, 2019 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7, 8, 9, 10, 11, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 4-9 of U.S. Patent No. 10,932,467 (‘467) in view of Kraus et al. (WO 2017/009148). Although the conflicting claims are not identical, they are not patentably distinct from each other because each is drawn to an herbicidal mixture comprising 2-(2,4-dichlorophenyl)methyl-4,4-dimethyl-3-isoxazolidinone and secondary herbicides. The claims of U.S. Patent No. ‘467 are directed to 2-(2,4-dichlorophenyl)methyl-4,4-dimethyl-3-isoxazolidinone, pyroxasulfone and mefenpyr-diethyl. Claim 2 of U.S. Patent No. ‘467 and the instant application recite that the composition comprises a further herbicide selected from the group consisting of acetochlor, acifluorfen…and
    PNG
    media_image1.png
    138
    222
    media_image1.png
    Greyscale
. Claim 3 of U.S. Patent No. ‘467 and claim 7 of the instant application recite the herbicidal mixture additionally comprises one or more formulation auxiliaries and/or additives customary in crop protection. Claim 4 of U.S. Patent No. ‘467 and claim 8 of the instant application recite the composition additionally comprises a further component selected from agrochemical active compounds comprising insecticides and fungicides. Claims 5-7 of U.S. Patent No. ‘467 and claims 9-11 of the instant application recite a method of controlling unwanted vegetation which comprises applying the components of the mixtures jointly or separately to one or more plants, plant parts, plant seeds and/or area on which plant grow. Claims 8 and 9 of U.S. Patent No. ‘467 and 12 and 13 of the instant application recite a product comprising the herbicidal mixture. U.S. Patent No. ‘467 differs from the instant application in that the mixture comprises pyroxasulfone and mefenpyr-diethyl. One of ordinary skill in the art would have been motivated to use pyroxasulfone and mefenpyr-diethyl in the composition because claim 2 of the instant application recite pyroxasulfone in a further herbicide in claim 2 and that the composition further comprises a safener, selected from mefenpyr-diethyl. U.S. Patent No. ‘467 also differs from the instant application in that the composition comprises cinmethylin. It is for this reason Kraus et al. is added as a secondary reference. Kraus et al. teach herbicidal compositions comprising (+/-)-2-exo-(2-Methylbenzyloxy)-1-methyl-4-isopropyl-7-oxabicyclo[2.2.1]heptane, which is cinmethylin, comprising an herbicide B and at least one safener. One of ordinary skill in the art would have been motivated to modify U.S. Patent No. ‘467 by adding cinmethylin to the composition because it is known in the herbicidal art to add other herbicides to the composition to increase the efficacy of the herbicides. In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicides set forth prima facie obvious subject matter.  For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U. S. Patent No. ‘467.

Claims 1, 2, 7, 8, 9, 10, 11, 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, and 11 of U.S. Patent No. 10,869,478 (‘478) in view of Kraus et al. (WO 2017/009148). Although the conflicting claims are not identical, they are not patentably distinct from each other because each is drawn to an herbicidal mixture comprising 2-(2,4-dichlorophenyl)methyl-4,4-dimethyl-3-isoxazolidinone and secondary herbicides. The claims of U.S. Patent No. ‘478 are directed to 2-(2,4-dichlorophenyl)methyl-4,4-dimethyl-3-isoxazolidinone, flufenacet or flufenacet and diflufenican. Claims 6 and 11 of U.S. Patent No. ‘478 and claims 9-11 of the instant application recite a method of controlling unwanted vegetation which comprises applying the components of the mixtures jointly or separately to one or more plants, plant parts, plant seeds and/or area on which plant grow. U.S. Patent No. ‘478 differs from the instant application in that the mixture comprises flufenacet or flufenacet and diflufenican. One of ordinary skill in the art would have been motivated to use flufenacet or flufenacet and diflufenican in the composition because claim 2 of the instant application recite flufenacet and diflufenican, as a further herbicide in claim 2. U.S. Patent No. ‘478 also differs from the instant application in that the composition comprises cinmethylin. It is for this reason Kraus et al. is added as a secondary reference. Kraus et al. teach herbicidal compositions comprising (+/-)-2-exo-(2-Methylbenzyloxy)-1-methyl-4-isopropyl-7-oxabicyclo[2.2.1]heptane, which is cinmethylin, comprising an herbicide B and at least one safener. One of ordinary skill in the art would have been motivated to modify U.S. Patent No. ‘478 by adding cinmethylin to the composition because it is known in the herbicidal art to add other herbicides to the composition to increase the efficacy of the herbicides. In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicides set forth prima facie obvious subject matter.  For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of U. S. Patent No. ‘478.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 3 recites the broad recitation 5-2000 g AS/ha and the claim also recites 10-500 g AS/ha and 10-300 g AS/ha which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 5 recites the broad recitation (1-1000): (1-1000), and the claim also recites (1-100): (1-100) and (1-50): (1-50) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, claim 6 recites the broad recitation 1-2000 g AS/ha, and the claim also recites 10-1000 g AS/ha and 10-500 g AS/ha which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 3, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). While “optionally” is generally used to indicate that the recitation following “optionally” is an optional choice, in the context of claim 3 it is unclear if the optional application rates are part of the claimed invention. 
Regarding claim 5, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). While “optionally” is generally used to indicate that the recitation following “optionally” is an optional choice, in the context of claim 5 it is unclear if the optional weight ratios are part of the claimed invention. 
Regarding claim 6, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). While “optionally” is generally used to indicate that the recitation following “optionally” is an optional choice, in the context of claim 6 it is unclear if the optional application rates of 2-(2,4-dichlorophenyl)methyl-4,4-dimethyl-3-isoxazolidinone and cinmethylin are part of the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tossens et al. (WO 2017/025418) in view of Walter et al. (WO2015/127259) and Kraus et al. (WO 2017/009148). Tossens et al., Walter et al. and Kraus et al. cited by Applicant on IDS dated 9/11/2019.
Applicant’s Invention
Applicant claims an herbicidal mixture comprising herbicidal components i) 2-(2,4-dichlorophenyl)methyl-4,4-dimethyl-3-isoxazolidinone and ii) cinmethylin. Applicant claims a method of controlling unwanted vegetation which comprises applying the components i) and ii) of the herbicidal mixture defined in claim 1 jointly or separately to one or more plants, plant parts, plant seeds and/or an area on which plants grow. 
Determination of the scope of the content of the prior art
 (MPEP 2141.01)

	Regarding claim 1, Tossens et al. teach new uses of the herbicidal active compound 2-(2,4-dichlorophenyl)methyl-4,4-dimethyl-3-isoxazolidinone as a foliar herbicide (page 1, lines 1-3).
	Regarding claims 1 and 2, Tossens et al. teach the combinations comprise 2-(2,4-dichlorophenyl)methyl-4,4-dimethyl-3-isoxazolidinone and at least one herbicidal active ingredient of group IIa: aclonifen…bromoxynil…diflufenican…dimethenamid….thiencarbazone…and triafamone (page 1, lines 31-34-page 2, lines 1-7).
	Regarding claims 3 and 4, Tossens et al. teach a further aspect are combinations comprising 2-(2,4-dichlorophenyl)methyl-4,4-dimethyl-3-isoxazolidinone, at least one further herbicide active ingredient of group IIa or IIb and at least one safener of group III: isoxadifen-ethyl, cyprosulfamide, cloquintocet-mexyl and mefenpyr-diethyl (page 2, lines 11-14).
	Regarding claim 3, Tossens et al. teach the application rate of a safener is 5 to 2500 g a.i./ha, preferably, 10 to 200 g a.i./ha (page 18, lines 33-35).
	Regarding claim 5, Tossens et al. teach the weight ratios of individual components vary. Generally, there are 1:240 to 200:1 parts by weight, 1:40 to 50:1 parts by weight, especially preferably 1:10 to 40:1 of component I per part by weight of component of group IIa (page 18, lines 30-32). These weight ratios are within the range of (1-1000) : (1-1000), optionally (1-100) : (1-100), and optionally (1-50) : (1-50), claimed in claim 5.
	Regarding claim 6, Tossens et al. teach the application rate of compound I is 10 to 500 g of active ingredient per hectare, preferably 25 to 250 g a.i./ha. Compound I is 2-(2,4-dichlorophenyl)methyl-4,4-dimethyl-3-isoxazolidinone. The application rate of the further active ingredient of group IIa is customarily 2.5 to 2400 g of active ingredient per hectare, preferably 5 to 1000 g a.i./ha, especially 5 to 500 g a.i./ha (page 18, lines 24-27). The application rates of compound I and the compounds of group IIa are within the ranges of component i) and component ii), currently claimed.  
	Regarding claim 7, Tossens et al. teach the compositions comprise further active ingredients, adjuvants and/or customary formulation assistants (page 18, lines 20-22).
	Regarding claim 9, Tossens et al. teach a method for controlling undesired plants in which compound I or combinations are applied to the plants or the area on which the plants grow. Tossens et al. teach the combinations are applied to the seed material or the area on which the plants grow (page 16, lines 18-26).
	Regarding claims 10 and 12, Tossens et al. teach the combinations control difficult-to-control perennial weeds (page 16, lines 13-17).
	Regarding claims 11 and 13, Tossens et al. teach the compound or the combinations are uses as herbicides in crops of useful plants which are resistant to, or have been rendered genetically resistant to the phytotoxic effects of the herbicides (page 18, lines 15-17).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	Tossens et al. do not specifically teach component ii) is cinmethylin or the agrochemical active compounds comprising insecticides and fungicides. It is for this reason Walter et al. and Kraus et al. are added as secondary references.
	Walter et al. teach herbicidal compositions comprising 2-(2,4-dichlorophenyl)methyl-4,4-dimethyl-3-isoxazolidinone and a second herbicide (2,4-DC) (Abstract, page 1, Technical Field). Walter et al. teach the second herbicide is cinmethylin (page 14, line 7). 
	Walter et al. teach methods of controlling undesired vegetation in a crop by applying to the locus of such vegetation an herbicidally-effective amount of a composition containing 2-(2,4-dichlorophenyl)methyl-4,4-dimethyl-3-isoxazolidinone and a second herbicide (page 18, lines 10-13).
	Walter et al. teach a method of controlling undesired vegetation in a crop comprising applying to the locus of such vegetation a herbicidally-effective amount of a composition comprising a first herbicide, 2,4-DC and the group consisting of dimethenamid-P…S-metolachlor…diflufenican…thifensulfuron (page 25, lines 7-30-page 26, lines 1-13).
	Kraus et al. teach methods and uses for controlling herbicidal resistant or tolerant weed species by applying the herbicidal compound (+/-)-2-exo-(2-Methylbenzyloxy)-1-methyl-4-isopropyl-7-oxabicyclo[2.2.1]heptane, which is cinmethylin, comprising a herbicide B and at least one safener and/or one or more auxiliaries customary in crop protection (page 3, lines 40-43-page 4, lines 1-3).
	Regarding claim 6, Kraus et al. teach the amount of active substance applied without formulation auxiliaries is preferably 0.001 to 3 kg per hectare (1 g to 3000 g/ha), most preferably 0.1 to 0.75 kg/ha (100 g/ha to 750 g/ha). 
	Regarding claim 8, Kraus et al. teach various further pesticide including insecticides and fungicides are added to the active substances (page 48, lines 41-42).
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Tossens et al., Walter et al., and Kraus et al. and use cinmethylin in the herbicidal composition. Tossens et al. teach the combinations comprise 2-(2,4-dichlorophenyl)methyl-4,4-dimethyl-3-isoxazolidinone and at least one herbicidal active ingredient of group IIa: aclonifen…bromoxynil…diflufenican…dimethenamid….thiencarbazone…and triafamone. One of ordinary skill in the art would have been motivated to use and/or add an additional herbicide, cinmethylin, as the second component based on the teachings of Walter et al. and Kraus et al. Walter et al. teach herbicidal compositions comprising 2-(2,4-dichlorophenyl)methyl-4,4-dimethyl-3-isoxazolidinone and a second herbicide, including cinmethylin. Kraus et al. teach cinmethylin is combined with additional herbicides. It is known in the herbicidal art to combine herbicides to increase the efficacy of the herbicides. In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicides set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to use the mixture of 2-(2,4-dichlorophenyl)methyl-4,4-dimethyl-3-isoxazolidinone and cinmethylin as an herbicidal composition, with a reasonable expectation of success.   
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teachings of Tossens et al., Walter et al., and Kraus et al. and use insecticides or fungicides in the composition. Tossens et al. teach the combinations comprise 2-(2,4-dichlorophenyl)methyl-4,4-dimethyl-3-isoxazolidinone and at least one herbicidal active ingredient of group IIa: aclonifen…bromoxynil…diflufenican…dimethenamid….thiencarbazone…and triafamone. Tossens et al. teach the compositions comprise further active ingredients, adjuvants and/or customary formulation assistants. Because Tossens et al. teach that further active ingredients are added to the compositions, one of ordinary skill in the art would have been motivated to add insecticides and fungicides because these active ingredients are traditionally added to herbicidal compositions. This is further supported by the teachings of Kraus et al., which teach various further pesticides including insecticides and fungicides are added to the herbicidal compositions comprising cinmethylin and additional herbicides. Thus, one of ordinary skill in the art would have been motivated to add insecticides and pesticides with a reasonable expectation of success. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/JOHN PAK/Primary Examiner, Art Unit 1699